In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00043-CR



         MARISSA ANN FLOWERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 28135




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         After Marissa Ann Flowers pled true to allegations in the State’s motion to revoke her

community supervision 1 on grounds including her use of alcohol and methamphetamine, Flowers’

community supervision was revoked, she was sentenced to eight years’ confinement on each count,

and she was ordered to pay the fines, fees, and costs previously assessed when she was placed on

community supervision. Flowers appeals.

         Flowers’ attorney on appeal has filed a brief stating that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the trial proceedings. Since

counsel has provided a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, he has met the requirements of law. See Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

         By letter dated June 4, 2019, counsel mailed to Flowers a copy of the brief, the appellate

record, and the motion to withdraw. Flowers was informed of her right to review the record and

file a pro se response. Flowers has filed a pro se brief. While it complains about several matters,


1
 The community supervision was ordered after Flowers pled guilty to four counts of credit card or debit card abuse of
an elderly individual, a third-degree felony. See TEX. PENAL CODE ANN. § 32.31(d). Flowers was sentenced to ten
years’ imprisonment on each count and, on the first count, was ordered to pay a $500.00 fine, $92.42 in restitution to
her victim, court costs, and attorney fees. However, pursuant to her plea agreement, Flowers’ sentences were
suspended in favor of placing her on community supervision for five years.


                                                          2
including her counsel, an order committing her to a substance abuse felony punishment facility

during the pendency of the case, and alleged bias on the part of the trial judge, Flowers’ pro se

brief fails to cite any authority or raise a genuinely arguable issue.

       However, in Anders cases, appellate courts “have the authority to reform judgments and

affirm as modified in cases where there is non-reversible error.” Ferguson v. State, 435 S.W.3d
291, 294 (Tex. App.—Waco 2014, pet. denied) (comprehensively discussing appellate cases that

have modified judgments in Anders cases). The appellate record reflects that Flowers pled true to

the State’s allegation that she ingested alcohol and tested positive for methamphetamine.

However, the trial court’s judgments recite that Flowers pled not true to the revocation motion.

To make the record reflect the truth, we modify the trial court’s judgments to reflect Flowers’ pleas

of true to the motion. We have independently reviewed the entire appellate record, counsel’s brief,

and Flowers’ pro se brief. Like her counsel, we have concluded that no reversible error exists.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).




                                                  3
         We modify the trial court’s judgments to reflect Flowers’ pleas of true to the revocation

motion. We affirm the judgments of the trial court, as modified. 2




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            July 10, 2019
Date Decided:              July 11, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3)
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.



                                                           4